 HOLLINGSWORTH & WHITNEY CO.599leged illegality of such practiceapartfrom the contract is not litigablein 'a representation proceeding.6As the union-security clause in the existing contract was effectivelysuspended,7 we find that this contract is a bar to a determination ofrepresentatives at this time.Accordingly, we shall dismiss the peti-tion filed herein.OrderIT ISHEREBY ORDERED thatthe petition herein be, and it hereby is,dismissed.6 Pacific MetalsCo., Ltd., et al.,91 NLRB 696.7In view ofour determinationthat the union securityclause waseffectivelysuspended,we do not passupon the validity of that clause.HOLLINGSWORTH&WHITNEYCo.andINTERNATIONAL BROTHERHOOD OFELECTRICALWORKERS,AFL,PETITIONER.CaseNo. 1-RC-2113.December19, 1951Supplemental Decision and Second Direction of ElectionOn duly 13,1951, the Board issued a Decision and Direction of Elec-tion in the above-captioned proceeding, wherein a specified votinggroup was established.Thereafter, the Board granted the motionof the Regional Director of the First Region to remand the case forfurther hearing regarding the voting eligibility of certain employees.Pursuant to the order, a hearing was held before a hearing officer ofthe National Labor Relations Board.The hearing officer's rulingsmade at the second hearing are free from prejudicial error and arehereby affirmed.The voting group, as described in the original' decision, includes allelectricians at the Employer's Winslow and Madison, Maine, plants,and excludes, among others, switchboard operators.The eligibilitydispute among the parties, now to be resolved on the basis of bothhearings, relates to nine employees.Five of these are electricians,whom the Employer and the Intervenor would exclude on the groundthat their assignment to electrical work is only temporary.The otherfour are classified as electricians, but the Petitioner urges their exclu-sion on the ground that in fact they do not perform clerical work.1.The five assertedly temporary employees, currently assigned as"temporary" Class C electricians, have held these positions for a longtime.As of the date of the second hearing, three had been electriciansmore than 11/2 years, another for nearly that long, and the fifth for97 NLRB No. 89. 600DECISIONSOF NATIONALLABOR RELATIONS BOARDalmost a year.Some of them are part of the electricalcrew workingdirectly on new construction, and two arefilling vacanciescreated'bythe transfer of other electriciansto construction work.All of themwereoriginally hired into departments other thanthe maintenance,department, where they now work.These employeesare classifiedas "temporary" because theychangedjobs inconnection with a plantexpansionprogram at Winslow earlyin 1950.At that time the Employeragreedwith the Intervenor toassignextra electriciansfor only 3 months. In April 1950 the agree-ment was extended to cover certain itemized jobs.Therecord alsoshows that the plant changed from a b- to a 6-day production week alittle over a year ago.The Employer was unable to indicate wheneither the new construction or the longer workweek would terminate.Its business manager testified that he thought the new construction willcontinue for 90 days at least, but he would not venture a guess beyondthat point, saying that the decision was up to the Employer's board ofdirectors.He asserted generally that, although the duration of thelonger workweek depends on the Employer's futurebusinesslevel, theextra electricians will not be needed when the new constructionceases.However, he stated at another point that the job of one of these em-ployees is due directly to the longer workweek.In view of the continuing nature of the Employer's plantexpansionactivities and the absence of any evidence that the Employer willremove the electricians from their present jobs at any predictable timein the near future, we find that they are as much a part of the bargain-ing unit of electricians as other employees whose title does not includethe label "temporary."Accordingly, we find that they are eligibleto vote in the election.2.The remaining employees whose eligibility is disputedare classi-fied by the Employer as electriciansand work at the Madison plant.Contrary to the other parties, the Petitioner contends that they areswitchboard operators, rather than electricians, and therefore thatthey fall into the class excluded in the unit description.The maintasks of these employees are to keep a constant watch over the genera-tors, water wheels, and switchboard room, and the water pumps nearby.This involves taking hourly readings of the switchboard meters, andinspecting, starting, and oiling the pumps.They also occasionallyassist a regularmaintenance electrician who is on duty at the plantduring the day.Finally, they make minor electricalrepairs, such aschangingfuses,placing circuit breakers, and trouble shooting on lightlines and motor circuits.All other electrical jobs fre consideredmajor and are left for the maintenance electrician. (All parties agreethat the sole maintenance electrician at the Madison plant is includedin the unit.)Such electrical workas isperformed by the disputedemployeesoccupiesonly 10 percent of their time during the day shift STATIONERS CORPORATION601and only 10 to 50 percent of their time on the other two shifts.Thelatter estimates, however, include the time necessary for the main-tenance of water pumps, which are electrically powered.One sub-stitutes for the maintenance electrician at the Madison plant on thelatter's day off each week, and also serves as "utility man" 1 day eachweek, doing both electrical and mechanical maintenance.These employees are not covered by any apprenticeship program,and it does not appear that they are required to possess any high degreeof electrical skill.Certainly, their duties do not require them toexercise the gamut of skills usually required of maintenance electri-cians.Moreover, most of their time is spent in nonelectrical workof the type ordinarily performed by switchboard operators, who areexcluded from the voting group of skilled electrical craftsmen herebeing considered.In view of the foregoing, we conclude that, de-spite the job title applied to these employees by the Employer, theirduties do not warrant their inclusion in the voting group described inthe original decision.Accordingly, we find that they are not eligibleto vote in the election .1[Text of Second Direction of Election omitted from publication inthis volume.]MEMBERS MURDOCK and STYLES took no part in the consideration ofthe above Supplemental Decision and Second Direction of Election.1 Armstrong Cork Company,89 NLRB 296;Bunker Hill and Sullivan Mining and Con-centratting Company,89 NLRB 243, 249;National Distillers Products Corporation,84NLRB 818.STATIONERS CORPORATIONandWAREHOUSE,PROCESSING&DISTRIBUTIONWORKERSUNION, LOCAL26,INTERNATIONAL LONGSHOREMEN'S&WAREHOUSEMEN'SUNION,PETITIONER.CaseNo.31-RC--1375.De-cember19) 1951Decision,Direction,and OrderOnJuly14, 1950, an election was conducted under the supervisionof the Regional Director for the Twenty-first Region of the NationalLabor Relations Board pursuant to the provisions of a stipulation forcertification upon consent election, dated July 7, 1950.Following theelection, the parties were furnished a tally of ballots.The tally showsthat, of the 90 eligible voters, 38 cast ballots for the Petitioner, 41cast ballots against the Petitioner, and 11 ballots were challenged.As the challenged ballots were sufficient in number to affect the re-sults of the election, the Regional Director, pursuant to the Board'sRules and Regulations, conducted an investigation and, on September15, 1950, issued and served upon the parties a report on challenged97 NLRB No. 86.